October 20, 2014 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule30b2-1 Filing Dear Sir or Madam: As required by Rule30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management invest­ment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed BlackRock Equity Dividend Fund October 1, 2014 Fidelity Advisor Series I September 25, 2014 Fidelity Advisor SeriesVII September 25, 2014 Prudential Investment Portfolios 5 September 22, 2014 Wells Fargo Funds Trust September 26, 2014 To the extent necessary, these filings are incorporated herein by reference. Sincerely, Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
